Citation Nr: 9916425	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-37 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to March 1945, 
and died in December 1994.  The appellant in this matter is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim on 
appeal.  This case was remanded in September 1997 for 
additional development and has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The veteran's death certificate indicates that the 
veteran died in December 1994 and that the immediate cause of 
death was a cerebrovascular accident (CVA).  Also indicated 
by the death certificate was that there was present another 
significant condition as to the veteran's bedridden state, 
which contributed to death, but was unrelated to the CVA.

2.  During the veteran's lifetime, service connection had 
been established for migraine with a history of a 
psychoneurosis, conversion type, for which a 10 percent 
rating was assigned.

3.  Neither cerebrovascular disease, to include a CVA, nor 
any disorder causing the veteran to be in a bedridden state 
was manifested during service or to a compensable degree 
within one year of the veteran's discharge from service.

4.  There is no competent medical evidence which specifically 
relates that a service-connected disability played any role 
in causing the veteran's death.

5.  There is no competent medical evidence that the veteran's 
death was specifically produced or hastened by a disability 
of service origin.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death, indicated as 
due to a CVA, was proximately due to the veteran's service-
connected migraine headaches.  She maintains that his 
migraines were misdiagnosed and that these were in fact, 
transient ischemic attacks and precursors of the CVA that 
caused his death.  In the alternative, the appellant contends 
that migraines headaches are associated risk factors for 
stroke victims, and that the veteran's migraines were early 
symptoms of a disorder that led to the veteran's CVA.  

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate "medical evidence of 
a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93. 

Service connection had been established for migraine, 
evaluated as 10 percent disabling, by rating action in March 
1945.  Such disability was recharacterized as a 
psychoneurosis, conversion type, manifested by headaches, by 
rating decision of May 1950.  In rating action of January 
1995, further modification was made and the disability in 
question was described as migraine, with a history of a 
psychoneurosis, conversion type.  No change in the previously 
assigned 10 percent rating was effected.

The certificate of death and medical treatment records 
indicate that the veteran died in December 1994 as a result 
of a CVA.  The death certificate notes as well that there was 
present another significant condition, "chronic bedridden 
patient-immobility" that contributed to death, but was 
unrelated to the CVA.  

Service medical records of the veteran indicate that he was 
separated from service as medically unfit due to migraines.  
Such records do not reveal any other treatment allegedly for, 
or other symptoms allegedly relating, to CVA or other 
condition ultimately rendering the veteran bedridden.

Private treatment records from April 1988 to February 1994 
indicate that in April 1988 the veteran was treated for left 
CVA with right hemiplegia.  Subsequent treatment records note 
that the CVA resulted in minimal residuals.  At the time of 
the CVA, the veteran also had a 25-year history of insulin-
dependent diabetes mellitus, "a longstanding history" of 
hypertension, severe hypoglycemia with transient hypotension 
and bradycardia, hypothyroidism, and peripheral vascular 
disease.  

VA treatment records from October 1994 identify hospital 
treatment, in part, for dehydration in association with 
uncontrolled diabetes mellitus.  The veteran was again 
admitted to the hospital in December 1994 with a two-day 
history of decreased mental status and decreased appetite.  
The admission diagnosis was of rule out new onset of a CVA 
versus sepsis based on his diminished mental status.  A 
tomographic scan revealed no new hemorrhagic bleed and he was 
started on intravenous antibiotics.  With rehydration and 
supportive treatment, the veteran's mental status began to 
perk up and he was able to open his eyes and respond to 
feeding.  Further improvement was thereafter noted until he 
was found to be apneic and later without pulse or blood 
pressure.  It was determined by attending hospital personnel 
that the terminal events could have been repeat strokes with 
cerebral edema leading to uncal herniation versus massive 
myocardial infarction or pulmonary embolus explaining the 
demise of the veteran.  The final diagnoses were of rule out 
massive CVA leading to uncal herniation, rule out massive 
myocardial infarction and pulmonary embolism, history of CVA, 
decreased mental status, and dehydration.

At her personal hearing in February 1997, the appellant 
essentially made two parallel causation arguments.  The first 
argument was that the veteran's service-connected migraines, 
from which he suffered "his whole life," were early 
symptoms of the CVAs, specifically the one in December 1994 
that caused his death.  The alternative argument was that the 
veteran's migraines were misdiagnosed and were in fact minor 
transient ischemic attacks (TIAs), or "mini-strokes," that 
were themselves early symptoms of the CVA, or major stroke, 
that caused the veteran's death.  She submitted excerpts from 
a number of medical treatises to support both contentions.  
She also testified that the veteran had not sought medical 
treatment for his migraines following service, and that she 
had no knowledge of any medical evidence that the veteran did 
indeed suffer from TIAs or "mini-strokes."  

One of the various excerpts from medical information sheets 
or medical treatises submitted by the appellant noted that 
"headaches may accompany several conditions that can lead to 
stroke, including hypertension or high blood pressure, 
arteriosclerosis and heart disease," that "mild to moderate 
headaches are associated with so-called 'little strokes,' or 
transient ischemic attacks," and that "the similarity 
between migraines and symptoms of TIA can cause problems in 
diagnosis.  The rare person under age 40 who suffers a TIA 
may be misdiagnosed as having migraine."  The other 
documents similarly indicated that headaches tend to 
accompany strokes, whether TIAs or CVAs.

In December 1997, the appellant submitted additional copies 
of medical literature addressing the link between headaches 
and strokes.  One document noted that "people who suffer 
from migraine headaches may have an 80 percent higher risk of 
stroke," than non-sufferers.  Another document similarly 
noted that migraine sufferers have increased rates of stroke.  

The Chief of Administrative Medicine at the Detroit VA 
medical center was consulted for an opinion on whether the 
veteran's migraine headaches had been misdiagnosed and were 
in fact TIAs, and on whether there was any relationship 
between the veteran's migraine headaches and his CVA.  In 
April 1998, the Chief responded, that "[a]s a general rule, 
although migraine does fall within the differential diagnosis 
of transient ischemic attacks in young people (not in old), 
it is usually not too difficult to separate them out." 
(statement in parentheses in original.)  The Chief indicated 
that he could not find any evidence that the veteran suffered 
from migraines.  However, he opined; 

"[i]f the patient did have migraine 
headaches, then the relationship to his 
stroke in 1988 is probably of no 
significance.  The reason for this is 
that migraine is a risk factor for stroke 
in young people or in older people 
without risk factors.  Stroke stemming 
from migraine is nevertheless a rare 
phenomenon.  In the above veteran's case, 
there were major risk factors for stroke 
including insulin dependent diabetes 
mellitus, coronary artery disease, 
hypertension, hypothyroidism, and above 
all smoking.  Thus, any contribution of 
migraine to his stroke at the age of 67 
would be nil."

The Board notes initially that the Chief erroneously stated 
that there was no medical evidence that the veteran suffered 
from migraines, as the service medical records establish that 
the veteran did indeed suffer from migraines, at the very 
least while in service.  In addition, the medical opinion 
above addresses the CVA in 1988, but not the CVA in December 
1994 that caused the veteran's death.  Despite these 
deficiencies, however, and for the reasons provided below, 
the Board finds that service connection is not warranted for 
the cause of the veteran's death.  

The Board finds that the appellant has not provided a well 
grounded claim of service connection for the cause of the 
veteran's death.  Service medical records are wholly negative 
for indicia of cerebrovascular disease, including a CVA, or 
other condition leading to a bedridden state, nor is any such 
disorder shown in the one-year period following the veteran's 
separation from service.  The veteran's one and only service-
connected disability is not shown to have been a primary or 
contributory cause of the veteran's death, and, moreover, no 
medical professional has offered an opinion linking the 
entities responsible for the veteran's death to his service-
connected disablement.  While the appellant has provided 
medical treatises and other medical evidence indicating 
generally a link between headaches and CVAs, there is no 
specific medical evidence of a link between the veteran's 
migraine headaches and the fatal CVA of December 1994.  With 
regard to whether a medical article or treatise evidence 
satisfies the nexus element for a well grounded claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that such evidence, standing alone, is insufficient 
to well ground a claim if it discusses generic relationships 
with a degree of certainty such that, under the facts of the 
specific case, there is at least a plausible causality based 
upon objective facts rather than on unsubstantiated lay 
medical opinion.  See Wallin v. West, No. 97-1023, slip op. 
at 5 (U.S. Vet. App. Oct. 16, 1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  That is, it is necessary to provide 
evidence that is specific with regard to the causal link 
between the veteran's past and present disabilities.  Id.  

In the present case, the appellant's own statements, taken 
together with published medical authorities, are too general 
and inconclusive, and do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
veteran's death and his service-connected disablement.  See 
Wallin, Sacks, supra; see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  In fact, a number of points in the medical 
articles supplied by the appellant tend to disprove her 
argument.  For example, an excerpt from a publication from 
the Journal of the American Medical Association's Migraine 
Information Center, submitted by the appellant in December 
1997, noted that, while "both migraine and severe 
nonspecific headache were associated with a significantly 
increased risk of stroke, . . . the risk of stroke associated 
with migraine decreased as the age at stroke increased."  
This same point was made in an excerpt from the Medical 
Tribune submitted by the appellant, as well as by the VA's 
Chief of Administrative Medicine.  In addition, another 
excerpt from the Medical Tribune noted that "if you look at 
the cause of stroke in young people, migraine is the most 
common link, but overall it is a fairly small association."  
Thus, the link between migraines and stroke is "fairly 
small," and decreases for older stroke victims.  

Furthermore, all of the medical excerpts submitted by the 
appellant stress that migraines are a risk factor for stroke 
where other risk factors are absent.  As the VA's Chief of 
Administrative Medicine pointed out, however, the veteran had 
several other major risk factors for stroke.  While the 
Chief's opinion specifically addressed the 1988 stroke when 
the veteran was 67 years old, the Chief's argument, as well 
as the evidence supplied by the appellant, would also tend to 
disprove any link between the veteran's CVA in 1994, when he 
was 75 years old, and his service-connected migraines.  The 
medical treatise evidence thus does not provide the requisite 
medical evidence demonstrating a causal relationship between 
the veteran's CVA and his service-connected disability.

The only other evidence presented by the appellant that tends 
to show a connection between the veteran's service-connected 
disability and his death are her own statements.  However, as 
a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of such a 
relationship, the claim for service connection for the cause 
of the veteran's death is not well grounded and is thus 
denied.

Since the appellant's claim is not well grounded, VA has no 
further duty to assist the appellant in developing the record 
to support her claim.  See Epps v. Gober, 126 F.3d 1464 
(1997) (there is nothing in the text of 38 U.S.C. § 5107 to 
suggest that VA has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a well 
grounded claim). 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  The Court 
has held that when an RO does not specifically address the 
question whether a claim is well grounded but rather proceeds 
to adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well grounded-claim 
analysis.   Meyer v. Brown, 9 Vet. App. 425, 432 (1996); see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any event, 
the quality of evidence the appellant would need to well 
ground her claim or to reopen it on the basis of new and 
material evidence is nearly the same.  Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995) (en banc).

The Board has considered the doctrine of reasonable doubt.  
However, as the appellant's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board notes that it is aware of no circumstances 
in this matter that would put VA on notice that any 
additional relevant evidence may exist which could be 
obtained that, if true, would well ground the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  See generally McKnight v. Gober, No. 
97-7062 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRIAN J. MILMOE	
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

